Citation Nr: 0827261	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-32 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right knee condition, 
claimed as secondary to service-connected back condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1977 to November 1980.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan which denied the veteran's claim for 
entitlement to service connection for a right knee condition, 
claimed as secondary to a back condition.

In July 2008, a motion to advance this case on the Board's 
docket was denied.
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in the present case pursuant to the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department or 
agency, including service medical records. 38 C.F.R. § 
3.159(c)(2).  In this case, a review of the file indicates 
that the veteran's service treatment records (STRs) are not 
associated with the claims file.  It appears that the RO 
requested the veteran's STRs from the National Personnel 
Records Center (NPRC) and that they were of record as of the 
initial rating decision in December 1981, which denied 
service connection for a "leg condition."  

There are records associated with the claims folder 
suggesting that, in or around July 1994, the claims file was 
misplaced and that the RO found it would be necessary to 
reconstruct the veteran's claims folder.  However, many of 
the files associated with the claims folder prior to that 
date appear to be originals, which suggests that the original 
claims file may have been located.  In any event, subsequent 
decisions issued by the RO, including the November 2004 
rating decision on appeal, specifically indicate that the 
veteran's service medical records were of record and 
considered in reaching a decision. 

Thus, it is unclear why service medical records are not 
current associated with the record.  Given the heightened 
duty to obtain records in the custody of a Federal agency, 
the Board finds that appropriate efforts should be made to 
locate these records and associate them with the claims file, 
if possible.  Specifically, a search should be conducted at 
the Detroit RO to determine whether or not the records are in 
the possession of that RO.  The RO should also contact the 
NPRC and request any medical records pertaining to the 
veteran.  A memo detailing the results of this search must be 
included in the claims file.

The Board is cognizant that the issue on appeal is 
characterized as a claim of entitlement to service connection 
for a right knee condition, as secondary to his service-
connected back condition, rather than as directly related to 
service.  However, given that the records associated with the 
claims file in the early 1980's refer to complaints of leg 
pain, and a private physician has recently related the 
veteran's claimed disability directly to service, the Board 
believes that the veteran's service medical records may be 
relevant to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  A search should be conducted at that 
RO in Detroit, Michigan to determine 
whether or not the veteran's service 
medical records are in the possession of 
that RO.  A memo detailing the results of 
this search must be included in the 
claims file.

2.  If the records are not located, 
contact the NPRC and request copies of 
any medical records pertaining to the 
veteran that are the possession of that 
agency.  If such records are unavailable, 
a formal finding to such effect must be 
made and placed in the claims file.

3.  If necessary, the veteran should be 
contacted and asked to provide copies of 
any service medical records he may have 
in his possession.

4.  Then, the RO should readjudicate the 
claim currently on appeal.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case and provide the veteran an 
appropriate period of time to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

